Name: Commission Regulation (EEC) No 3326/91 of 14 November 1991 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 V No L 314/ 16 Official Journal of the European Communities 15. 11 . 91 COMMISSION REGULATION (EEC) No 3326/91 of 14 November 1991 amending certain levies on imports of live bovine animals and beef and veal other than frozen Economic Community and the Socialist Federal Republic of Yugoslavia ; whereas this should be taken into account when the import levies are fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 3122/91 (3), as amended by Regulation (EEC) No 3259/91 (4), fixes the import levies on live cattle and on beef and veal other than frozen ; Whereas Council Regulation (EEC) No 3300/91 (*) suspends the trade concessions granted by and pursuant to the Cooperation Agreement between the European HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3122/91 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 15 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. O OJ No L 296, 26. 10 . 1991 , p . 20. (4) OJ No L 308, 9. 11 . 1991 , p. 13 . 0 OJ No L 315, 15. 11 . 1991 , p . 1 . 15. 11 . 91 Official Journal of the European Communities No L 314/17 ANNEX to the Commission Regulation of 14 November 1991 altering certain import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Austria/Sweden/ Switzerland Other third countries (2)  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 16,541 16,541 16,541 16,541 16,541 ') 131,663 ') 131,663 ') 131,663 ') 131,663 ') 131,663 Net weight - 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 9090 1602 50 10 1602 90 61 31,429 31,429 31,429 31,429 25,143 25.143 37,715 37,715 47.144 53,925 53,925 47,144 53,925 53,925 53,925 53,925 53,925 ») 250,160 ') 250,160 ') 250,160 ') 250,160 ') 200,128 ') 200,128 ') 300,192 l) 300,192 ') 375,240 ») 429,221 ') 429,221 375,240 429,221 429,221 429,221 429,221 429,221 (') In accordance with amended Regulation (EEC) No 715/90 levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) Subject, in the case of Yugoslavia, to the provisions of Article 2 of Regulation (EEC) No 3300/91 , for the applica ­ tion of which the levies in force on 14 November 1991 remain applicable.